Case 2:20-mc-00055-UA Document 2 Filed 05/21/20 Page 1 of 9 Page ID #:22



                                                                       FILED
                                                             CLERK, U.S. DISTRICT COURT



                                                             5/21/20
                                                               cs
                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                             BY: ___________________ DEPUTY




                                               MC20-55
Case 2:20-mc-00055-UA Document 2 Filed 05/21/20 Page 2 of 9 Page ID #:23
Case 2:20-mc-00055-UA Document 2 Filed 05/21/20 Page 3 of 9 Page ID #:24
Case 2:20-mc-00055-UA Document 2 Filed 05/21/20 Page 4 of 9 Page ID #:25
Case 2:20-mc-00055-UA Document 2 Filed 05/21/20 Page 5 of 9 Page ID #:26
Case 2:20-mc-00055-UA Document 2 Filed 05/21/20 Page 6 of 9 Page ID #:27
Case 2:20-mc-00055-UA Document 2 Filed 05/21/20 Page 7 of 9 Page ID #:28
Case 2:20-mc-00055-UA Document 2 Filed 05/21/20 Page 8 of 9 Page ID #:29
Case 2:20-mc-00055-UA Document 2 Filed 05/21/20 Page 9 of 9 Page ID #:30
